EXAMINER’S AMENDMENT

This action is a continuation of now-allowed application 16/585,938.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

(Cancelled) Claim 7

This claim appears to be an incomplete claim as written.

Priority
This action claims priority to PCT/MC2017/000040.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the duration of the messages are registered in the message center, in view of all other limitations present in the claims.
In general, claim 1 recites a beverage dispensing method, but the art does not disclose the specific combination presented.  
For example, Crisp discusses tracking and supplying beverages, including pushing notifications, determining temperature and the length of a drink being dispensed.  However, Crisp is silent as to tracking how long an alert is displayed on the screen.
Ijima teaches a store for executing the sale of an object, including the length of the transaction, and displaying a particular message for a limited amount of time, but is silent as to a beverage being dispensed.
Lutz teaches a self-checkout terminal including displaying messages during the checkout procedure for a specific time period, including purchasing of beverages, but is silent as to measuring the temperature of the beverage.

Jacobs teaches a beverage waste bin monitoring system including dispensing a liquid into a coffee mug and sensing the volume, temperature and duration, but is silent as to displaying information associated to a data tag of a display container.
The references teach individual aspects of the invention, but cannot be combined in a meaningful way to produce the limitations of claim 1.  Jacobs, for example, tracks duration, but is about an individual pot of coffee dispenser, and cannot be meaningfully combined with the temperature readings of Ijima, which teaches a beverage dispenser for sale.
Claims 2-6 and 8-17 depend upon claim 1, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876